COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-072-CR
  
  
SCOTT 
TYLER SHELBY                                                          APPELLANT
   
V.
   
THE 
STATE OF TEXAS                                                                  STATE
  
   
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Scott Tyler Shelby appeals from his conviction for felony assault causing bodily 
injury to a family member.  According to the trial court’s judgment, 
Appellant was convicted upon his plea of guilty, and his punishment was assessed 
at ten years’ confinement and a $700 fine.  The trial court suspended the 
imposition of the confinement portion of the sentence, placing Appellant on 
community supervision for seven years.  Appellant filed a timely notice of 
appeal.
        The 
trial court’s certification states that this is a plea-bargain case and that 
Appellant has no right to appeal.  Accordingly, we informed Appellant’s 
appointed counsel by letter on March 18, 2005 that this court would dismiss the 
appeal unless Appellant or any party showed grounds for continuing it.2   We received no response.  Consequently, 
we dismiss this appeal.3
  
   
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 12, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tex. R. App. P. 
25.2(a)(2), 25.2(d).
3.  
See Tex. R. App. P. 
25.2(d), 43.2(f).